This is an appeal from an order granting a new trial in an action at law. The record shows there was a positive conflict in the evidence at the trial upon the material issues presented by the pleadings. That we will not disturb such an order has often been announced as the established rule of practice governing appeals in such cases. Alberts v. Rasher, Kingman, Herrin,128 Wn. 32, 221 P. 975, and cases cited therein.
Affirmed.
MAIN, C.J., MACKINTOSH, HOLCOMB, and FULLERTON, JJ., concur. *Page 130